DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Claims 1-33 are currently pending and presented for examination on the merits.
Election/Restrictions
Applicant’s election without traverse of species (i) (claims 2 and 3) from Species Group A, species (i) (claims 7 and 8) from Species Group B, species (ii) (claim 22) from Species Group E, and species (i) (claim 32) from Species Group F in the reply filed on 12 October 2021 is acknowledged.
Claims 4-6, 9-21, and 33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12 October 2021.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 22, 25-28, 30, and 32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dou et al. (Analytical Chemistry, 1997).
Regarding claim 1, Dou et al. teach a method of quantifying an analyte concentration in a sample (abstract), said method comprising:

associating the pre-screened enzyme with a Raman reporter molecule, wherein the Raman reporter molecule reacts with the pre-screened enzyme (o-phenylenediamine in phosphoric-citric acid buffer was mixed with H2O2 and then subjected to reaction with peroxidase. The oxidation-condensation reaction of o-phenylenediamine with peroxidase and H2O2 produces an azo compound whose absorption maximum is located near 420 nm, p. 1494, col. 1; Fig. 1A), and wherein the reaction results in a change in the Raman spectrum pattern of the Raman reporter molecule (the enzyme reaction product shows a strong SERS spectrum, and the enzyme or the substrate itself does not show any detectable peak in the SERS spectrum, p. 1494, col. 2);
detecting the change in the Raman spectrum pattern of the Raman reporter molecule (a SERRS spectrum of the product was measured, p. 1494, col. 1); and
correlating the change in the Raman spectrum pattern of the Raman reporter molecule to the concentration of the analyte in the sample (the intensities of the Raman peaks are proportional to the concentration of antigen in the range 0.158-2.5 ng/mL, p. 1494, col. 2; Fig. 6-7).
Regarding claims 2 and 3, Dou et al. teach wherein the pre-screening of the enzyme against the analyte in the sample increases the concentration of the enzyme in proportion to the amount of the analyte in the sample (Fig. 2C-2D).
Regarding claim 22, Dou et al. teach wherein the analyte is selected from proteins (mouse-IgG (anti-insulin), p. 1494, col. 1).

Regarding claim 27, Dou et al., teach wherein the reaction of the Raman reporter with the enzyme results in a structural change in the Raman reporter molecule (azoaniline is an enzyme reaction product of the oxidation-condensation reaction of o-phenylenediamine with hydrogen peroxide and peroxidase, p. 1493, col. 1).
Regarding claim 28, Dou et al. teach wherein the change in the Raman spectrum pattern of the Raman reporter molecule is detected over time (SERRS spectrum of the product was measured in 5 s, p. 1494, col. 1).
Regarding claim 30, Dou et al. teach wherein the detected change in the Raman spectrum pattern of the Raman reporter molecule is proportional to the amount of pre-screened enzyme (the enzyme reaction product shows a strong SERS spectrum, and the enzyme or substrate itself does not show any detectable peak in the SERS spectrum. Thus, the concentration of the product can be investigated selectively, p. 1494, col. 2, Fig. 6-7).
Regarding claim 32, Dou et al. teach wherein the correlating comprises:
correlating the change over time in the Raman spectrum pattern of the Raman reporter molecule to the concentration of the pre-screened amount of the enzyme (the enzyme reaction product shows a strong SERS spectrum, and the enzyme or substrate itself does not show any detectable peak in the SERS spectrum. Thus, the concentration of the product can be investigated selectively, p. 1494, col. 2, Fig. 6-7); and 
correlating the concentration of the pre-screened amount of the enzyme to the concentration of the analyte in the sample (change in SERS spectrum is correlated to the amount .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dou et al. (Analytical Chemistry, 1997) in view of Pamula et al. (US 2007/0243634 A1).
Dou et al. teach the method of claim 1, but fail to teach wherein the enzyme is an enzyme-linked analyte.
Pamula et al. teach a method of conducting droplet-based, affinity-based assays using a competitive immunoassay format (para [0196]-[0197], [0229]-[0237]) for quantifying target analyte (para [0236]) compatible with detection via Raman spectroscopy (para [0533]-[0540]) wherein the enzyme is an enzyme-linked analyte (known amount of enzyme-labeled analyte, 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the enzyme of Dou et al. with the enzyme-linked analyte of Pamula et al. and to substitute the sandwich immunoassay format of Dou et al. with the competitive assay format of Pamula et al. One having ordinary skill in the art would have been motivated to make such a change as a mere alternative and functionally equivalent immunoassay detection format and since the same expected measurement of analyte concentration would have been obtained. The use of alternative and functionally equivalent techniques would have been desirable to those of ordinary skill in the art based on the desired target analyte.
One having ordinary skill in the art would have reasonable expectation of success in combining Dou et al. and Pamula et al. because both are similarly drawn to methods of quantifying target analyte using enzyme labels in an immunoassay format and Raman spectra.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dou et al. (Analytical Chemistry, 1997) in view of Pamula et al. (US 2007/0243634 A1) as applied to claim 7 above, and further in view of Slagle et al. (Laboratory Medicine, 1996).
Dou et al in view of Pamula et al. teach the method of claim 7, wherein the enzyme-linked analyte is pre-screened against the analyte by the following steps:
associating the analyte from the sample with an immobilized binding agent specific for the analyte (immobilizing on a surface an antibody with specificity for a target analyte, Pamula 
adding a known amount of the enzyme-linked analyte (known amount of enzyme-labeled analyte, para [0244]) to the immobilized binding agent, wherein the adding results in the binding of at least some of the enzyme-linked analyte to the immobilized binding agent (Pamula et al., para [0232]-[0233]). 
Dou et al. in view of Pamula et al. fail to teach separating the unbound enzyme-linked analyte to provide the pre-screened amount of the enzyme.
Slagle et al. teach various methods of conducting immunoassays, including competitive immunoassays, comprising the step of separating the unbound enzyme-linked analyte to provide the pre-screened amount of enzyme (after the antigen and antibody react, the bound and unbound labeled fractions must be detected. To achieve this, heterogeneous immunoassays require a physical separation step, p. 179, Separation; to quantitate the desired analyte, most immunoassays use specific labels attached to either the antigen (competitive immunoassays) or the antibody (immunometric immunoassays). The labels in the appropriate fraction (free or bound) then are able to be detected and quantitated following antigen-antibody binding. Specific labels include enzymes, p. 180, Labeling and Detection).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include in the method of Dou et al. in view of Pamula et al. the step of separating the unbound enzyme-linked analyte to provide the pre-screened amount 
One having ordinary skill in the art would have reasonable expectation of success because both Dou et al. in view of Pamula et al. and Slagle et al. are drawn to methods of conducting competitive immunoassays to quantify target analyte.

Claims 23 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dou et al. (Analytical Chemistry, 1997) in view of Tomoda et al. (US 10,672,121 B2, foreign priority date: 31 May 2016) and further in view of Li (Journal of AOAC INTERNATIONAL, 2010).
Dou et al. teach the method of claim 1, but fail to teach wherein the enzyme comprises tyrosinase and wherein the Raman reporter molecule is L-tyrosine.
Tomoda et al. teach a method for quantifying an analyte concentration in a sample (an analysis method for detecting and analyzing light from a sample prepared so as to emit light in accordance with an amount of a test substance, abstract) using a labeled substance wherein a labeled substance is a substance that specially binds to a test substance and that contains a label for causing light to be generated. The label can be an enzyme such as peroxidase and tyrosinase in which case the substrate for the enzyme may be selected from a known substrate as appropriate according to the enzyme (col. 3, lines 50-63).
Li teach L-tyrosine as a known substrate appropriate for use with tyrosinase to produce an optically detectable signal (detection scheme based on the measurement of absorption value of color resulting from the enzymatic oxidation of L-tyrosine by tyrosinase, abstract).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute peroxidase and its corresponding enzymatic o-phenylenediamine/azoaniline of Dou et al. for tyrosinase and its corresponding enzymatic reaction with a Raman reporter molecule that is a known substrate that is appropriate according to the enzyme as in Tomoda et al. wherein the substrate is L-tyrosine as in Li. One having ordinary skill in the art would have been motivated to make such as change as a mere alternative and functionally equivalent enzyme labels and since the same expected measurement of analyte concentration would have been obtained. The use of alternative and functionally equivalent techniques would have been desirable to those of ordinary skill in the art based on the desired signal to be detected.
One having ordinary skill in the art would have reasonable expectation of success in combining the prior art references because Dou et al. and Tomoda et al. are both drawn to methods of quantifying target analyte concentration using enzyme labels including peroxidase and Li teach a known substrate that is appropriate to use with tyrosinase for optical detection which is required for use with tyrosinase in the method of Tomoda et al.

Claims 29 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dou et al. (Analytical Chemistry, 1997) in view of Yamamichi et al. (US 2009/0117669 A1).
Regarding claim 29, Dou et al. teach the method of claim 28, but fail to teach wherein the change in the Raman spectrum pattern of the Raman reporter molecule is detected in real-time.
Regarding claim 31, Dou et al. teach the method of claim 1, but fail to teach wherein the detected change comprises a detected change in rate.
Yamamichi et al. teach an optical detection and measurement method of a target substance (para [0109]-[0112]) including detecting a spectral change wherein the change is detected in real-time or comprises a detected change in rate (it is possible to measure a spectral 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify in the method of Dou et al. by detecting the change in the Raman spectrum of the Raman reporter in real-time and by detecting a change in rate as in the method of Yamamichi et al. One having ordinary skill in the art would have been motivated to make such as change as a mere alternative and functionally equivalent detection technique and since the same expected measurement of analyte concentration would have been obtained. The use of alternative and functionally equivalent techniques would have been desirable to those of ordinary skill in the art based on the desired spectral information.
One having ordinary skill in the art would have reasonable expectation of success in combining the prior art references because both are drawn to methods of quantifying target analyte concentration through detected changes in spectra from Raman spectroscopy.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER H TIEU whose telephone number is (571)272-0683. The examiner can normally be reached Mon-Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER H. TIEU/            Examiner, Art Unit 1649    

/MELANIE BROWN/Primary Examiner, Art Unit 1641